Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to the RCE filed on 03/17/2022. Applicant amended claims 1, 9 and 11. Claims 1-12 are presented for examination and based on current Examiner’s amendment claims 1 and 4-12, renumbered as 1-10 are allowed for the reasons indicated herein below.  


Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 02/24/2022, with respect to claims 1-12 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current Examiner’s amendment.



Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Hemant Keskar (Reg. No. 61,776).

The application has been amended as follows:

Replace previous claims with the following amended claims:
Claims: 
1. (Currently Amended) A method for blocking a voltage wave of each switch in a multilevel inverter circuit with a plurality bridge arms when the multilevel inverter circuit is shut down, comprising:
after a shutdown command is issued, controlling the multilevel inverter circuit to switch back-and-forth between a free state and a specific turn-on state a plurality of times, wherein a duration of each free state is less than a first preset time period, wherein:
the shutdown command is not triggered by a switch fault, the free state is a state in which all switches in the multilevel inverter circuit are turned off; the specific turn-on state is a state in which voltage stress withstood by a switch, on which clamping protection is not performed, in the multilevel inverter circuit is zero by controlling a specific combination of switches in the multilevel inverter circuit to be turned on; and the first preset time period is a time period in which the voltage stress withstood by the switch, on which clamping protection is not performed, in the multilevel inverter circuit in a voltage dividing process under the free state reaches a withstand limit, wherein the clamping protection means that protection is performed by clamping;
after the shutdown command is issued and before controlling the multilevel inverter circuit to switch between the free state and the specific turn-on state, the method further comprises controlling an alternating current output of the multilevel inverter circuit to be a state 0, to cause a switch, on which clamping protection is performed, in the multilevel inverter circuit to withstand a clamping voltage; and
a duration of each specific turn-on state is less than a second preset time period, to ensure that a current flowing through a bridge arm of the multilevel inverter circuit in the specific turn-on state is lower than an overcurrent limit.
2-3. (Cancelled)
4. (Previously Presented) The method according to claim 1, wherein the controlling the multilevel inverter circuit to switch between the free state and the specific turn-on state comprises:
controlling the multilevel inverter circuit to start from the free state and switch between the free state and the specific turn-on state.
5. (Previously Presented) The method according to claim 1, wherein
the specific combinations of switches corresponding to the specific turn-on state at different times are the same.
6. (Previously Presented) The method according to claim 5, wherein any one of the specific combinations of switches is a bidirectional current clamping switch combination, wherein
the bidirectional current clamping switch combination comprises at least two switches in each bridge arm, wherein the voltage stress withstood by the switch, on which clamping protection is not performed, in the multilevel inverter circuit is zero in a case that a state of the multilevel inverter circuit before the multilevel inverter circuit is shut down is a state that current flows out from an alternating current side of the multilevel inverter circuit or a state that current flows into the alternating current side of the multilevel inverter circuit, by turning on the at least two switches in each bridge arm.
7. (Previously Presented) The method according to claim 5, wherein any one of the specific combinations of switches is a single current clamping switch combination, wherein
the single current clamping switch combination comprises at most two switches in each bridge arm, wherein the voltage stress withstood by the switch, on which clamping protection is not performed, in the multilevel inverter circuit is zero in a case corresponding to a state of the multilevel inverter circuit before the multilevel inverter circuit is shut down, by turning on the at most two switches in each bridge arm, wherein
after the shutdown command is issued and before controlling the multilevel inverter circuit to switch between the free state and the specific turn-on state with a duration of each free state being less than the first preset time period, the method further comprises:
identifying whether the state of the multilevel inverter circuit before the multilevel inverter circuit is shut down is a state that current flows out from an alternating current side of the multilevel inverter circuit or a state that current flows into the alternating current side of the multilevel inverter circuit.
8. (Previously Presented) The method according to claim 1, after the shutdown command is issued, further comprising:
after a preset time delay, controlling a disconnecting apparatus arranged between an alternating current side of the multilevel inverter circuit and a voltage source to perform a disconnection operation based on the shutdown command, wherein
the preset time delay is greater than or equal to 0 seconds, and is less than a time period during which a total bus voltage of the multilevel inverter circuit is charged to a dangerous value due to the plurality of times of switching between the specific turn-on state and the free state.
9. (Currently Amended) An application apparatus for applying a method for blocking a voltage wave of each switch in a multilevel inverter circuit when the multilevel inverter circuit is shut down, comprising:
the multilevel inverter circuit, and
a controller configured to perform the method for blocking the voltage wave of each switch in the multilevel inverter circuit when the multilevel inverter circuit is shut down, the method comprising:
after a shutdown command is issued, controlling the multilevel inverter circuit to switch back-and-forth between a free state and a specific turn-on state a plurality of times, wherein a duration of each free state is less than a first preset time period, wherein
the shutdown command is not triggered by a switch fault, the free state is a state in which all switches in the multilevel inverter circuit are turned off; the specific turn-on state is a state in which voltage stress withstood by a switch, on which clamping protection is not performed, in the multilevel inverter circuit is zero by controlling a specific combination of switches in the multilevel inverter circuit to be turned on; and the first preset time period is a time period in which the voltage stress withstood by the switch, on which clamping protection is not performed, in the multilevel inverter circuit in a voltage dividing process under the free state reaches a withstand limit, wherein the clamping protection means that protection is performed by clamping, wherein:
after the shutdown command is issued and before controlling the multilevel inverter circuit to switch between the free state and the specific turn-on state, the method further comprises controlling an alternating current output of the multilevel inverter circuit to be a state 0, to cause a switch, on which clamping protection is performed, in the multilevel inverter circuit to withstand a clamping voltage; and
a duration of each specific turn-on state is less than a second preset time period, to ensure that a current flowing through a bridge arm of the multilevel inverter circuit in the specific turn-on state is lower than an overcurrent limit.
10. (Previously Presented) The application apparatus according to claim 9, wherein the application apparatus is any one of a photovoltaic grid-connected inverter, a shunt active power filter, and a Static Var Generator.
11. (Previously Presented) The application apparatus according to claim 9, wherein
the multilevel inverter circuit has an active neutral-point-clamped (ANPC) topology or a diode neutral-point-clamped (I-NPC) topology, and
switches, on which clamping protection is performed, in the multilevel inverter circuit are two outer switches in a bridge arm, and switches, on which clamping protection is not performed, in the multilevel inverter circuit are two inner switches in the bridge arm, wherein the two outer switches refers to switches having one power port connected with a direct current bus, and the two inner switches refers to switches having two power ports which are not connected with the direct current bus.
12. (Previously Presented) The method according to claim 1, wherein the specific combinations of switches corresponding to the specific turn-on state at different times are different.




Reasons for Allowance

4.	Claims 1 and 4-12, renumbered as 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 4-8 and 12 renumbered as 1-7; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method for blocking a voltage wave of each switch in a multilevel inverter circuit with a plurality bridge arms when the multilevel inverter circuit is shut down, comprising: after a shutdown command is issued, controlling the multilevel inverter circuit to switch back-and-forth between a free state and a specific turn-on state a plurality of times, wherein a duration of each free state is less than a first preset time period, wherein: the shutdown command is not triggered by a switch fault, the free state is a state in which all switches in the multilevel inverter circuit are turned off; the specific turn-on state is a state in which voltage stress withstood by a switch, on which clamping protection is not performed, in the multilevel inverter circuit is zero by controlling a specific combination of switches in the multilevel inverter circuit to be turned on; and the first preset time period is a time period in which the voltage stress withstood by the switch, on which clamping protection is not performed, in the multilevel inverter circuit in a voltage dividing process under the free state reaches a withstand limit, wherein the clamping protection means that protection is performed by clamping; after the shutdown command is issued and before controlling the multilevel inverter circuit to switch between the free state and the specific turn-on state, the method further comprises controlling an alternating current output of the multilevel inverter circuit to be a state 0, to cause a switch, on which clamping protection is performed, in the multilevel inverter circuit to withstand a clamping voltage; and a duration of each specific turn-on state is less than a second preset time period, to ensure that a current flowing through a bridge arm of the multilevel inverter circuit in the specific turn-on state is lower than an overcurrent limit”. As recited in claims 1, 4-8 and 12 renumbered as 1-7.

Claims 9-11, renumbered as 8-10; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “An application apparatus for applying a method for blocking a voltage wave of each switch in a multilevel inverter circuit when the multilevel inverter circuit is shut down, comprising: the multilevel inverter circuit, and a controller configured to perform the method for blocking the voltage wave of each switch in the multilevel inverter circuit when the multilevel inverter circuit is shut down, the method comprising: after a shutdown command is issued, controlling the multilevel inverter circuit to switch back-and-forth between a free state and a specific turn-on state a plurality of times, wherein a duration of each free state is less than a first preset time period, wherein the shutdown command is not triggered by a switch fault, the free state is a state in which all switches in the multilevel inverter circuit are turned off; the specific turn-on state is a state in which voltage stress withstood by a switch, on which clamping protection is not performed, in the multilevel inverter circuit is zero by controlling a specific combination of switches in the multilevel inverter circuit to be turned on; and the first preset time period is a time period in which the voltage stress withstood by the switch, on which clamping protection is not performed, in the multilevel inverter circuit in a voltage dividing process under the free state reaches a withstand limit, wherein the clamping protection means that protection is performed by clamping, wherein: after the shutdown command is issued and before controlling the multilevel inverter circuit to switch between the free state and the specific turn-on state, the method further comprises controlling an alternating current output of the multilevel inverter circuit to be a state 0, to cause a switch, on which clamping protection is performed, in the multilevel inverter circuit to withstand a clamping voltage; and a duration of each specific turn-on state is less than a second preset time period, to ensure that a current flowing through a bridge arm of the multilevel inverter circuit in the specific turn-on state is lower than an overcurrent limit”. As recited in claims 9-11, renumbered as 8-10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839